Order entered September 13, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00584-CV

                          MOHAMMED HARUN, ET AL., Appellants

                                                  V.

                                   SHARIF RASHID, Appellee

                       On Appeal from the 193rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-09394

                                              ORDER
       On September 9, 2016 we ordered Stephanie Moses, Official Court Reporter for the

193rd Judicial District Court, to file the reporter’s record. In a letter filed September 11, 2016,

Ms. Moses has informed the Court that, with the exception of the numerous exhibits, the

reporter’s record has been prepared. Ms. Moses has been paid a deposit for the record and is

awaiting payment from appellants for the cost of preparing the exhibits volume(s).

       On the Court’s own motion, we ORDER Ms. Moses to file, WITHIN TEN DAYS of

the date of this order, the portion of the reporter’s record that has been paid for.

       We ORDER appellants to provide, WITHIN TEN DAYS of the date of this order,

written verification that they have paid or made arrangements to pay the remainder of Ms.

Moses’s fee for preparation of the exhibits volume(s) to the reporter’s record. We caution
appellants that failure to file the requested written verification within the time specified may

result in this Court ordering the appeal submitted on the portion of the reporter’s record that has

been paid for and will be filed. See TEX. R. APP. P. 37.3(c).

        We DIRECT the Clerk of this Court to send a copy of this order to Ms. Moses and

counsel for all parties.

                                                     /s/        ELIZABETH LANG-MIERS
                                                                JUSTICE